



AGREEMENT AND AMENDMENT NO. 5 TO
CREDIT AGREEMENT
This Agreement and Amendment No. 5 to Credit Agreement (this “Agreement”) dated
as of November 17, 2014 is among Mid-Con Energy Properties, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantor (as defined below),
the parties that are "Lenders" prior to the effectiveness of this Agreement
under and as defined in the Credit Agreement referred to below (the “Existing
Lenders”), each party that is a New Lender (as defined below; and together with
the Existing Lenders, the “Lenders” and individually, a “Lender”), Royal Bank of
Canada, as administrative agent for such Lenders (in such capacity, the
“Administrative Agent”) and as the LC Issuer.
RECITALS
A.    The Borrower, the Existing Lenders, and the Administrative Agent are
parties to that certain Credit Agreement dated as of December 20, 2011, as
amended by that certain Agreement and Amendment No. 1 to Credit Agreement dated
as of April 23, 2012, as amended by that certain Agreement and Amendment No. 2
to Credit Agreement dated as of November 26, 2012, as amended by that certain
Agreement and Amendment No. 3 to Credit Agreement dated as of November 5, 2013,
and as amended by that certain Agreement and Amendment No. 4 to Credit Agreement
dated as of April 11, 2014 (as the same may be amended, modified or supplemented
from time to time, the “Credit Agreement”).
B.    In connection with such Credit Agreement, Mid-Con Energy Partners, LP, a
Delaware limited partnership and owner of 100% of the membership interest in
Borrower, executed and delivered that certain Guaranty dated as of December 20,
2011 (as the same may be amended, modified or supplemented from time to time,
the “Guaranty”) in favor of the Administrative Agent for the benefit of the
Guaranteed Parties (as defined in the Guaranty) pursuant to which it became a
Guarantor.
C.    The Borrowing Base is to be increased to $240,000,000 from its current
$190,000,000 and in connection therewith Borrower desires to bring in new
lenders.
D.    To effect the admission of new lenders and subject to the terms set forth
herein, (i) Royal Bank of Canada has agreed to decrease its Percentage Share,
(ii) BOKF, NA, d/b/a The Bank of Texas, has agreed to decrease its Percentage
Share, (iii) Wells Fargo Bank, National Association has agreed to decrease its
Percentage Share, (iv) Comerica Bank has agreed to decrease its Percentage
Share, (v) The Bank of Nova Scotia has agreed to decrease it Percentage Share
and (vi) MUFG Union Bank, N.A. and Frost Bank have each agreed to enter into the
Credit Agreement as a Lender (each such new lender being referred to herein as a
“New Lender” and collectively as the “New Lenders”) with a Percentage Share
equal to 8.33333333% for MUFG Union Bank, N.A. and 8.33333333% for Frost Bank.
E.    The Borrower has also requested that the Existing Lenders and the New
Lenders amend the Credit Agreement to make certain other changes to the Credit
Agreement and subject to



Amendment No. 3
Mid-Con Energy Properties, LLC
Credit Agreement



--------------------------------------------------------------------------------



the terms and conditions of this Agreement, the Existing Lenders and New Lenders
are willing to do so.
THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Terms Defined Above. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.
Section 1.02    Terms Defined in the Credit Agreement. Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.
Section 1.03    Other Definitional Provisions. The words “hereby”, “herein”,
“hereinafter”, “hereof”, “hereto” and “hereunder” when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement. Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting gender shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.
ARTICLE II
NEW LENDERS
Section 2.01    Assignment and Assumption. For an agreed consideration, each
Existing Lender hereby irrevocably sells and assigns to the New Lenders, and the
New Lenders hereby irrevocably purchase and assume from each of the Existing
Lenders, subject to and in accordance with the terms and conditions of this
Article II and the Credit Agreement, as of the Effective Date (as defined in
Article VII hereof) (i) all of each Existing Lender’s rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent required to result in each of the New
Lenders having the Maximum Credit Amount, Commitment and Percentage Share
identified on Schedule 1 attached to this Agreement (including, without
limitation, the Letters of Credit included in such facilities) and (ii) to the
extent permitted to be assigned under applicable Law, all claims, suits, causes
of action and any other right of such Existing Lender (in its capacity as a
Lender) against any Person, whether known or unknown, arising

-2-
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Existing Lenders and, except as expressly provided in this
Article II, without representation or warranty by the Existing Lenders.
Section 2.02    New Lender Agreement. Each New Lender:
(a)    represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest assigned to it, it shall have the
obligations of a Lender thereunder and (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.2 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to purchase the Assigned
Interest assigned to it on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
Existing Lender;
(b)    agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Existing Lender or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender;
(c)    appoints and authorizes Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to the Administrative Agent thereby,
together with such powers and discretion as are reasonably incidental thereto;
and
(d)    specifies as its Applicable Lending Office and (address for notices) the
office(s) set forth beneath its name on Schedule 1 “Lenders Schedule” attached
to this Agreement.
Section 2.03    Existing Lender Representations and Warranties. Each Existing
Lender:
(a)    represents and warrants that (i) it is the legal and beneficial owner of
the Assigned Interest being assigned by it to each New Lender, (ii) the Assigned
Interest being assigned by such Existing Lender to such New Lender is free and
clear of any lien, encumbrance or other adverse claim created by such Existing
Lender and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby; and

-3-
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



(b)    assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
Section 2.04    Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the respective
Existing Lender for amounts which have accrued to but excluding the Effective
Date and to each of the New Lenders for amounts which have accrued from and
after the Effective Date.
ARTICLE III
AMENDMENTS
Section 3.01    Amendment to Credit Agreement. Effective as of the Effective
Date, the Credit Agreement shall hereby be amended as follow:
a.The following definitions found in Section 1.1 (Defined Terms) of the Credit
Agreement are hereby amended to read in their entirety as follows:
“Agreement” means this Credit Agreement, as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3, Amendment No. 4 and Amendment No. 5.
“Lenders” means (a) each signatory hereto (other than Borrower), including Royal
Bank of Canada, in its capacity as a Lender hereunder, rather than as
Administrative Agent or LC Issuer, (b) the party identified as “New Lender” (as
defined in Amendment No. 2), (c) the party identified as “New Lender” (as
defined in Amendment No. 3), and (d) the parties identified as “New Lenders” (as
defined in Amendment No. 5) and the successors of each such party as Lender
hereunder pursuant to Section 10.5.
b.The following new definitions are added to Section 1.1 (Defined Terms) of the
Credit Agreement to appear therein in alphabetical order:
“Amendment No. 5” means that certain Amendment No. 5 to Credit Agreement dated
as of November 17, 2014, among the Borrower, the Guarantor, Royal Bank of
Canada, as Administrative Agent, a Lender and as LC Issuer and all of the
Lenders.
“LCS Acquisition” means the acquisition by Borrower of certain Oil and Gas
Properties of L.C.S. Production Company and its affiliates pursuant to the
L.C.S. Acquisition Agreement.

-4-
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



“LCS Acquisition Agreement” means that certain Asset Purchase and Sale
Agreement, dated as of October 7, 2014, among Borrower and L.C.S. Production
Company, SPA-Petco, LP, SPA Petco OSU, LLC, A.G. Hill Oil and Gas LP and A.G.
Hill Oil and Gas II LP.
“Loan Documents” means this Agreement, the Notes, the Security Documents,
Letters of Credit, LC Applications, Amendment No. 1, Amendment No. 2, Amendment
No. 3, Amendment No. 4, Amendment No. 5 and all other agreements, certificates,
documents, instruments and writings at any time delivered in connection herewith
or therewith (exclusive of term sheets, commitment letters, correspondence and
similar documents used in the negotiation hereof, except to the extent the same
contain information about Borrower or its Affiliates, properties, business or
prospects or specify fees to be paid).
“Material Acquisition” has the meaning ascribed to such term in Section 7.13.
“Material Disposition” has the meaning ascribed to such term in Section 7.13.
“MLP Partnership Agreement” means the Agreement of Limited Partnership of the
MLP, dated December 20, 2011, by and among the General Partner and the other
Persons party thereto.
(a)The first sentence of Section 2.4 of the Credit Agreement (Use of Proceeds)
is hereby deleted and the following substituted therefor:
“This Agreement will be available (i) to provide for the issuance of Letters of
Credit, (ii) to fund a portion of the cash consideration for the merger of the
Contributing Parties into Borrower pursuant to the Merger Agreement on the
Closing Date, (iii) to pay fees, commissions and expenses in connection with (x)
this Agreement, (y) the transactions contemplated by the Merger Agreement and
(z) the initial public offering of equity interests in the MLP, (iv) to finance
ongoing working capital requirements and other general corporate purposes
(including financing the LCS Acquisition and financing other acquisitions of
certain Oil and Gas Properties) and (v) for permitted Restricted Payments.”
(b)Schedule 1 – Lenders Schedule - which is attached to the Credit Agreement is
hereby replaced in its entirety with Schedule 1 that is attached hereto.
ARTICLE IV
REDETERMINED BORROWING BASE
Section 4.01    Redetermined Borrowing Base. Notwithstanding any requirement set
forth in Section 2.9 of the Credit Agreement regarding the redetermination of
the Borrowing Base to occur in October, 2014, for purposes of such
redetermination and in satisfaction of the terms and provisions

-5-
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



of Section 2.9 of the Credit Agreement, Administrative Agent and Lenders hereby
notify Borrower that, from the Effective Date until and including the next
Determination Date, the Borrowing Base shall be $240,000,000. This Agreement
constitutes notice to Borrower of the redetermined Borrowing Base for purposes
of Section 2.9 and by its signature to this Agreement each Lender consents to
the $240,000,000 redetermined Borrowing Base.
ARTICLE V
AGREEMENTS
Section 5.01    Commitments. Each Existing Lender and each New Lender hereby
acknowledges and confirms that, as of the date hereof and after giving effect to
this Agreement, its respective Commitment is as set forth next to its name on
Schedule 1 attached hereto.
Section 5.02    Breakage Costs. If, as a result of the changes in the Percentage
Shares of the Existing Lenders effected hereby, any Existing Lender incurs any
losses, out-of-pocket costs or expenses as a result of any payment of Eurodollar
Loans prior to the last day of the Interest Period applicable thereto (whether
by the Borrower or as a result of the reallocation of the outstandings of the
Eurodollar Loans under the Credit Agreement due to the changes in the Existing
Lenders' Percentage Share resulting from the joinder of the New Lenders into the
Credit Agreement) and such Existing Lender makes a request for compensation
pursuant to Section 3.4 of the Credit Agreement, the Borrower shall, within ten
(10) days of any written demand sent by such Existing Lender to the Borrower
through the Administrative Agent, pay to the Administrative Agent for the
account of such Existing Lender any amounts required under Section 3.4 of the
Credit Agreement to compensate such Existing Lender for such losses,
out-of-pocket costs or expenses which it may reasonably incur as a result of
such payment or reallocation including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Existing
Lender to fund or maintain such Eurodollar Loan.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Section 6.01    Borrower Representations and Warranties. The Borrower represents
and warrants that: (a) the representations and warranties contained in the
Credit Agreement and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; and (b) the Liens under the Security Documents are valid and subsisting
and secure Borrower's obligations under the Loan Documents.
Section 6.02    Guarantor’s Representations and Warranties. Guarantor represents
and warrants that: (a) the representations and warranties of Guarantor contained
in the Guaranty and the representations and warranties contained in the other
Loan Documents to which Guarantor is a party are true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date; (b) no Default has occurred

-6-
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



which is continuing; and (c) the Liens under the Security Documents to which
Guarantor is a party are valid and subsisting and secure Guarantor’s obligations
under the Loan Documents.
ARTICLE VII
CONDITIONS
The Credit Agreement shall be amended as provided herein, upon the date all of
the following conditions precedent have been met (the “Effective Date"):
Section 7.01    Documents. The Administrative Agent shall have received each of
the following:
(a)    this Agreement duly and validly executed and delivered by the Borrower,
the Guarantor, the Administrative Agent, the Existing Lenders and the New
Lenders;
(b)    a replacement Note for each Existing Lender and a new Note for each New
Lender, in each case, in the amount of their respective Percentage Share of the
Maximum Credit Amount after giving effect to this Agreement;
(c)    favorable opinions of the Borrower’s and the Guarantor’s counsel dated as
of the date of this Agreement in form and substance satisfactory to the
Administrative Agent and covering such matters as the Administrative Agent may
reasonably request;
(d)    a secretary’s certificate for the Borrower dated the date hereof and
certifying (i) copies of the resolutions of the board of managers of the General
Partner authorizing this Agreement, (ii) and attaching the Organizational
Documents of the General Partner and Borrower and (iii) the names and true
signatures of the officers of the General Partner authorized to sign this
Agreement, the new or replacement Notes, and the other Loan Documents to which
the Borrower is a party;
(e)    a secretary's certificate for the Guarantor dated the date hereof and
covering the matters set forth in clause (d) above as to Guarantor;
(f)    certificates of good standing and existence for the Borrower and
Guarantor in each state in which each such Person is organized and in each state
in which such Person is authorized to transact business as a foreign entity,
which certificate(s) shall be dated a date not earlier than 30 days prior to the
Effective Date;
(g)(i)     The LCS Acquisition Agreement shall not have been amended, waived or
otherwise modified, and no consent thereunder shall have been given, in each
case that is materially adverse to the Administrative Agent or the Lenders,
unless consented to by the Administrative Agent (not to be unreasonably
withheld, delayed or conditioned) and (ii) the LCS Acquisition shall have been,
or shall concurrently with the funding of the Loans be, consummated in
accordance with the terms of the LCS Acquisition Agreement.
(h)    Immediately before and after giving effect to the LCS Acquisition and
this Agreement, since December 31, 2013, no event or events shall have occurred
which, individually or in the aggregate, constitutes or would reasonably be
expected to result in, a Material Adverse Change.

-7-
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



(k)    Borrower shall have paid all commitment, facility, agency and other fees
required to be paid and then due to Administrative Agent or any Lender pursuant
to any Loan Documents or any commitment agreement heretofore entered into, and
payment of all expenses for which invoices have been presented prior to the
Effective Date.


(l)    Borrower shall have delivered to Administrative Agent a reserve report
evaluating the Assets (as defined in the LCS Acquisition Agreement) as of
October 1, 2014, and prepared by Cawley Gillespie, together with the audit
letter issued by Cawley Gillespie in connection with such report and all
additional reports prepared by and provided to Borrower and its Affiliates from
independent petroleum engineering firms engaged by Borrower and/or such
Affiliates in respect of the Assets (as defined in the Acquisition Agreement).


Section 7.02    No Default. No Default shall have occurred which is continuing
as of the Effective Date.
Section 7.03    Fees and Expenses. The Borrower shall have paid or reimbursed
the Administrative Agent for all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Agreement and the increase in the
Borrowing Base effected hereby, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the fees and disbursements of the Administrative Agent’s outside
legal counsel, in each case, pursuant to all invoices of the Administrative
Agent and/or such counsel presented to the Borrower for payment prior to the
Effective Date. By its execution of this Agreement, Borrower hereby (i) agrees
to the $240,000,000 redetermined Borrowing Base, (ii) agrees to and approves the
amount of the borrowing base increase fee, if any, negotiated with the
Administrative Agent and (iii) waives its right to reduce the Borrowing Base
during the Option Period as otherwise permitted under Section 2.10 of the Credit
Agreement.
ARTICLE VIII
MISCELLANEOUS
Section 8.01    Effect on Loan Documents; Acknowledgements.
(a)     Each of the Borrower, the Guarantor, Administrative Agent, the LC
Issuer, the Existing Lenders and the New Lenders does hereby adopt, ratify, and
confirm the Credit Agreement and each other Loan Document, as amended hereby,
and acknowledges and agrees that the Credit Agreement and each other Loan
Document, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantor acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement and the other Loan
Documents are not impaired in any respect by this Agreement.
(b)    From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean such Credit Agreement and such Loan Documents
as amended by this Agreement.
(c)    This Agreement is a Loan Document for the purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and

-8-
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



covenants under this Agreement shall be a Default under the Credit Agreement,
subject to all applicable cure or grace periods provided for under the Credit
Agreement.
Section 8.02    Reaffirmation of the Guaranty. Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of the Guaranteed Obligations
(as defined in the Guaranty), as such Guaranteed Obligations may have been
amended by this Agreement, and its execution and delivery of this Agreement does
not indicate or establish an approval or consent requirement by Guarantor under
the Guaranty in connection with the execution and delivery of amendments to the
Credit Agreement, the Notes or any of the other Loan Documents (other than the
Guaranty or any other Loan Document to which Guarantor is a party).
Section 8.03    Counterparts. This Agreement may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement. This Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. This Agreement may be transmitted and/or
signed by facsimile, telecopy or electronic mail. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually‑signed originals and shall be binding on all Restricted
Persons and Lender Parties. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually‑signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.
Section 8.04    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 8.05    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.
Section 8.06    Governing Law. This Agreement shall be deemed to be a contract
made under and shall be governed by, construed and enforced in accordance with
the laws of the State of New York and the laws of the United States, without
regard to principles of conflicts of laws.
Section 8.07    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

-9-
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



[The remainder of this page has been left blank intentionally.]



-10-
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



EXECUTED to be effective as of the date first above written.
BORROWER:


MID-CON ENERGY PROPERTIES, LLC, a
Delaware limited liability company


By:    Mid-Con Energy Partners, LP, a
Delaware limited partnership, its
Sole Member


By:    Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner


By:     /s/Jeffrey R. Olmstead
Jeffrey R. Olmstead
Chief Executive Officer


GUARANTOR:


MID-CON ENERGY PARTNERS, LP, a
Delaware limited partnership


By:    Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner


By:     /s/Jeffrey R. Olmstead
Jeffrey R. Olmstead
Chief Executive Officer





Signature Page 1
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:


ROYAL BANK OF CANADA,
as Administrative Agent




By:/s/Ann Hurley
Name: Ann Hurley
Title: Manager, Agency



Signature Page 2
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------





LENDERS:


ROYAL BANK OF CANADA
as a Lender and as LC Issuer


By:/s/Don J. McKinnerney
Name: Don J. McKinnerney
Title: Authorized Signatory
                        

Signature Page 3
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------





BOKF, NA, d/b/a The Bank of Texas
as a Lender


By: /s/Thomas E. Stelmar, Jr.
Name: Thomas E. Stelmar, Jr.
Title: Senior Vice President

Signature Page 4
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------





WELS FARGO BANK, NATIONAL ASSOCIATION
as a Lender


By: /s/David C. Brooks
Name: David C. Brooks
Title: Director

Signature Page 5
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------





COMERICA BANK
as a Lender


By: /s/Brandon M. White
Name: Brandon M. White
Title: Assistant Vice President    

Signature Page 6
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA
as a Lender


By: /s/Alan Dawson
Name: Alan Dawson
Title: Director

Signature Page 7
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



MUFG UNION BANK, N.A.
as a Lender


By:/s/ Haylee Dallas
Name: Haylee Dallas
Title: Vice President

Signature Page 8
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------



FROST BANK
as a Lender


By:/s/ Alex Zemkoski
Name: Alex Zemkoski
Title: Senior Vice President









Signature Page 9
Amendment No. 5
Mid-Con Energy Properties, LLC
Credit Agreement